eaten gums (Enurt at gppmts

For the Seventh Circuit
Chicago, Illinois 60604

Decided October 31, 2003
Before
Hon. RICHARD A. POSNER, Circuit Judge
l-lon. DIANE P. \VOOD, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, CircuifJudge

No. 02—2227
JOHN OCI‘IANA, Appeal from the United States
Plaintifﬂ.»lppeflam, District Court for the
Northern District of Illinois,
v. Eastern Division.
FERNANDO FLORES and ANTHONY No. 00 C 7869
SCHWOCHER,
De/eudtuus—Appellees. James H. Alesia, Judge.
0 R D E R

The Court’s opinion issued in this case on October 17, 2003 is amended as follows:
On page 3,1incs 30—3 1 , the following sentence is deleted: “The officers did not taste

or smell the powder, as they should have done according to Department policy.” In its place, the
following sentence is inserted: “The ofﬁcers did not taste or smell the powder.”

SO ORDERED.